Citation Nr: 1310639	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-47 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for post-operative herniated nucleus pulposus of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran testified in July 2010 before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the VARO in Waco, Texas.  A transcript of that hearing is associated with the claims file.

The appeal was previously before the Board in November 2010, at which time it was remanded to enable the Veteran to submit additional private treatment records, obtain service treatment records, and to provide a VA examination to determine the current severity of the Veteran's spine disability.

The Board takes this opportunity to note that an April 2005 rating decision (document ID 30861628335 in the Virtual VA system) is not replicated in its entirety in within Virtual VA; only the first page of that rating decision is included.  While the document appears unrelated to the present appeal, the Board requests that the agency of original jurisdiction (AOJ) add the omitted pages to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded again in order to request that the Veteran provide his private treatment records, as they are vital to the appropriate adjudication of his claim.  With the November 2010 remand, the Veteran was provided the opportunity to submit additional private treatment records.  In a December 2010 telephone call with the Veterans Service Center, the Veteran indicated that he had private treatment records for the period beginning July 2010, and that he would submit them; upon review of the Virtual VA system, however, it is apparent that either the Veteran did not submit the records requested, or that the records have yet to be associated with his file.  

The Board stresses to the Veteran that these records are very important to his claim.  The February 2011 examination report notes that the Veteran experienced incapacitating episodes once per week, requiring bed rest and prescription pain medication for treatment.  Evidence of that treatment from the provider could warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).  

The AOJ should inform the Veteran that if he fails to provide the necessary release(s) for VA to obtain the relevant records, or to provide the records themselves, his appeal will be readjudicated based on the evidence of record.  

The Board also notes that, if the Veteran does submit a records release, under legislation effective February 2, 2013, VA must make not less than two requests to the custodian of a private record in order meet Veterans Claims Assistance Act (VCAA) requirements for assistance in obtaining records.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2012)).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization(s) for VA to obtain all records of his private treatment for his spine disability.  If the Veteran fails to provide the needed authorization, tell him that he should obtain and submit the records himself.

The Veteran should be further informed that if he fails to submit the appropriate authorization(s), or to submit the records himself directly to VA, then his claim will be readjudicated based on the evidence of record, without the benefit of any information in those records that could be supportive of his claim.

If the Veteran submits the requested authorization(s), the AOJ must make at minimum two requests for the records prior to readjudication of the claim, should the first request be unsuccessful.  

2.  If any records cannot be obtained, the Veteran should be informed of the records that could not be obtained; and told of the efforts made to obtain the records, as well as of any further efforts that will be made with regard to his claim.  He should also be informed that VA will decide the claim based on the evidence of record but that he is not prohibited from submitting records at a later date.

3.  The AOJ must then review the virtual claims file and ensure that the foregoing development actions have been conducted and completed in full.  If the records obtain suggest that a new examination is warranted, one should be scheduled.  If after review and any development indicated, the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

